DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 
Response to Arguments

Applicant's arguments with respect to claims 27-46 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 27-30, 33-36, 42, 44-46 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wang et al. (U.S. Patent Application Number: 2009/0042601).
Consider claim 27; Wang discloses a method for operating a user equipment (UE) device that is configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range, the method comprising: 
determining an extent of preference for communication using the second frequency range relative to communication using the first frequency range [e.g. based on the network configuration and assignment (par. 24, lines 9-12)]; and 
controlling measurement of cells on the second frequency range based on the extent of preference (par. 24, lines 4-7, 9-12), wherein said controlling includes adding a measurement bias (e.g. an offset) to a minimum value threshold to obtain an updated threshold [where does the minimum threshold come from?] (par. 24, lines 12-18), wherein the updated threshold is to be applied to a value of a cell measurement on the second frequency range {this is an intended use that does not carry patentable weight} (par. 24, lines 14-18), to determine whether the cell measurement is to be reported to a network {this is an intended use that does not carry patentable weight} (par. 24, lines 4-7, 14-18), wherein the measurement bias is a decreasing function of the extent of preference {this is an intended use that does not carry patentable weight} (par. 24, lines 18-21).
Consider claim 28; Wang discloses controlling also includes adjusting a temporal period of cell search activity on the second frequency range based on the extent of preference (par. 24, lines 18-21), wherein the temporal period is a decreasing function of the extent of preference [e.g. subtracting an offset (par. 24, lines 18-21)], wherein the temporal period is adjusted from a first positive value to a second positive value [e.g. subtracting an offset (par. 24, lines 18-21)].

claim 29; Wang discloses controlling also includes adding a time delay (par. 20, lines 8-11; par. 24, lines 14-18) to a reporting time for a cell measurement on the second frequency range (par. 24, lines 4-7), wherein the time delay is a decreasing function of the extent of preference (par. 24, lines 14-18).
Consider claim 30; Wang discloses the extent of preference is determined based at least on whether the UE device is in an idle mode or in a connected mode with respect to a wireless communication network [to measure the RATs and cells, and report the results the UE has to be in a connected mode (par. 24, lines 4-7)].
Consider claim 33; Wang discloses the extent of preference is determined based at least on a result of a comparison of RF signal condition on the second frequency range to RF signal condition on the first frequency range [e.g. based on the offset (par. 24, lines 4-12)].
Consider claim 34; Wang discloses receiving a configuration message from a base station [e.g. serving cell (par. 20, lines 5-15)], wherein the configuration message includes information indicating a measurement gap (par. 20, lines 5-15), wherein the configuration message enables the UE to make cell measurements on the second frequency range within the measurement gap (par. 20, lines 5-15), wherein said controlling includes avoiding cell search activity on the second frequency range during the measurement gap in response to a determination that the UE device is in a state of motion (e.g. handover) (par. 20, lines 5-15).
Consider claim 35; Wang discloses receiving a configuration message from a base station [e.g. serving cell (par. 20, lines 5-15)], wherein the configuration message includes information indicating a common measurement gap for the first frequency range and the second frequency range (par. 20, lines 5-15), wherein said controlling includes, during the common measurement gap (par. 20, lines 5-15), performing cell search on the 3first frequency range and avoiding cell search on the second frequency 
Consider claim 36; Wang discloses in response to determining that the UE device is (a) in a stationary state [e.g. Idle (par. 15)] and (b) not in a state of low battery power, prioritizing performance of cell measurements on the second frequency range over performance of cell measurements on the first frequency range during measurement gaps (par. 20, lines 5-15; par. 22).
Consider claim 42; Wang discloses the extent of preference is determined based at least on whether or not a voice call is active on the UE device [a voice call is not active (par. 24, lines 4-21)].
Consider claim 44; Wang discloses an apparatus comprising processing circuitry, wherein the processing circuitry is configured to cause a user equipment (UE) device to perform operations, wherein the UE device is configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range, wherein the operations comprise:
determining an extent of preference for communication using the second frequency range relative to communication using the first frequency range [e.g. based on the network configuration and assignment (par. 24, lines 9-12)]; and 
controlling measurement of cells on the second frequency range based on the extent of preference (par. 24, lines 4-7, 9-12), wherein said controlling includes adding a measurement bias (e.g. an offset) to a minimum value threshold to obtain an updated threshold [where does the minimum threshold come from?] (par. 24, lines 12-18), wherein the updated threshold is to be applied to a value of a cell measurement on the second frequency range {this is an intended use that does not carry patentable weight} (par. 24, lines 14-18), to determine whether the cell measurement is to be reported to a network {this is an intended use that does not carry patentable weight} (par. 24, lines 4-7, 14-18), 
Consider claim 45; Wang discloses controlling also includes adjusting a temporal period of cell search activity on the second frequency range based on the extent of preference (par. 24, lines 18-21), wherein the temporal period is a decreasing function of the extent of preference [e.g. subtracting an offset (par. 24, lines 18-21)], wherein the temporal period is adjusted from a first positive value to a second positive value [e.g. subtracting an offset (par. 24, lines 18-21)].
Consider claim 46; Wang discloses a non-transitory memory medium storing program instructions, wherein the program instructions, when executed by a processing element, cause a user equipment (UE) device to perform operations, wherein the UE device is configured to support communication over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range, wherein the operations comprise:
determining an extent of preference for communication using the second frequency range relative to communication using the first frequency range [e.g. based on the network configuration and assignment (par. 24, lines 9-12)]; and 
controlling measurement of cells on the second frequency range based on the extent of preference (par. 24, lines 4-7, 9-12), wherein said controlling includes adding a measurement bias (e.g. an offset) to a minimum value threshold to obtain an updated threshold [where does the minimum threshold come from?] (par. 24, lines 12-18), wherein the updated threshold is to be applied to a value of a cell measurement on the second frequency range {this is an intended use that does not carry patentable weight} (par. 24, lines 14-18), to determine whether the cell measurement is to be reported to a network {this is an intended use that does not carry patentable weight} (par. 24, lines 4-7, 14-18), wherein the measurement bias is a decreasing function of the extent of preference {this is an intended use that does not carry patentable weight} (par. 24, lines 18-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31, 32, 38, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Number: 2009/0042601) in view Periyalwar et al. (U.S. Patent Application Number: 2015/0092676).
Consider claim 31, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on whether an average transmit power over n most recent measurement samples is greater than a power threshold, wherein n is greater than one, wherein the measurement samples are samples of transmit power used by the UE device to transmit data to the network.
In an analogous art Periyalwar discloses the extent of preference is determined (e.g. mm-wave) based at least on whether an average transmit power over n most recent measurement samples is greater than a power threshold (e.g. service request requiring a large amount of data) (par. 170; par. 177, lines 5-12), wherein n is greater than one (par. 171), wherein the measurement samples are samples of transmit power used by the UE device to transmit data to the network (par. 170; par. 177, lines 5-12).
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Periyalwar’s invention to provide data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including transmit 
Consider claim 32, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on a number of handovers relating to the second frequency range that have occurred within a given amount of time.
In an analogous art Periyalwar discloses the extent of preference is determined (e.g. mm-wave) based at least on a number of handovers relating to the second frequency range that have occurred within a given amount of time (par. 41, lines 1-7).
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Periyalwar’s invention to provide data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including a number of handovers, as taught by Periyalwar, for the purpose of efficiently handling communication in a data network.
Consider claim 38, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on an indication of one or more weather conditions.
In an analogous art Periyalwar discloses the extent of preference is determined based at least on an indication of one or more weather conditions (par. 42, lines 3-11).
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Periyalwar’s invention to provide data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including weather conditions, as taught by Periyalwar, for the purpose of enhancing a user’s experience in a wireless system.
claim 43, as applied in claim 27; Wang discloses the UE device is configured to support communication on the first frequency range using a first radio access technology and communication on the second frequency range using a second radio access technology different from the first radio access technology (par. 24, lines 4-21). Wang discloses the claimed invention except: the second frequency range includes one or more millimeter wave frequency bands.
In an analogous art Periyalwar discloses the second frequency range includes one or more millimeter wave frequency bands (par. 42, lines 3-11).
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Periyalwar’s invention to provide data to mobile devices via wireless communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including millimeter wave frequency bands, as taught by Periyalwar, for the purpose of improving a communication system.

Claims 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Number: 2009/0042601) in view Yiu et al. (U.S. Patent Application Number: 2015/0312818).
Consider claim 37, as applied in claim 27; Wang discloses scanning the second frequency range during a current measurement gap to determine signal condition on the second frequency range (par. 20, lines 5-11; par. 24, lines 4-9; par. 30, lines 5-7); in response to determining that signal condition on the second frequency range satisfies one or more quality conditions (par. 22, lines 1-13), continue scanning the second frequency range for a handover command from the network (par. 24, lines 9-21; par. 30, lines 5-7). Wang discloses the claimed invention except: wherein said continued scanning is performed for an amount of time equal to a time-to-trigger (TTT) value.

It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Yiu’s invention to provide measurement reporting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including TTT, as taught by Yiu, for the purpose of enhancing a handover process.
Consider claim 41, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on: present location-time conditions of the UE device; and history of past performance of the second frequency range in location-time conditions similar to present location-time conditions.
In an analogous art Yiu discloses the extent of preference is determined based at least on: present location-time conditions of the UE device [e.g. measurement events (par. 59, lines 1-7)]; and history of past performance of the second frequency range in location-time conditions similar to present location-time conditions [e.g. measurement events (par. 59, lines 1-9; par. 66, lines 1-4)].
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Yiu’s invention to provide measurement reporting. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including history, as taught by Yiu, for the purpose of clearly defining parameters essential to a communication process.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Number: 2009/0042601) in view Van Der Velde (U.S. Patent Number: 10,999,148).
claim 39, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on sensing information acquired by the UE device, wherein the sensing information includes one or more of the following: an extent of motion of the UE device; an extent of Doppler shift of the UE device relative to a base station.
In an analogous art Van Der Velde discloses the extent of preference is determined based at least on sensing information acquired by the UE device (col. 12, lines 8-11; col. 12, line 60 – col. 13 line 1), wherein the sensing information includes one or more of the following: an extent of motion of the UE device [e.g. between FR1 and FR2 (col. 11, line 65 – col. 12, line 3); an extent of Doppler shift of the UE device relative to a base station.
It is an object of Wang’s invention to provide improved spectral efficiency and faster user experiences. It is an object of Van Der Velde’s invention to provide intelligent services. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang by including sensing, as taught by Van Der Velde, for the purpose of providing more options to a communication device.
Consider claim 40, as applied in claim 27; Wang discloses the claimed invention except: the extent of preference is determined based at least on sensing information acquired by the UE device, wherein the sensing information includes one or more of the following: location of the UE device; an indication of indoor/outdoor status of the UE device; an indication of whether the UE device is in an automobile or not.
In an analogous art Van Der Velde discloses the extent of preference is determined based at least on sensing information acquired by the UE device (col. 12, lines 8-11; col. 12, line 60 – col. 13 line 1), wherein the sensing information includes one or more of the following: location of the UE device [e.g. in a 5G network (col. 12, lines 8-16); an indication of indoor/outdoor status of the UE device; an indication of whether the UE device is in an automobile or not.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646